                  Case 1:20-cv-01373-LTB Document 1 Filed 05/14/20 USDC Colorado Page 1 of 10




                                                     UNITED STATES DISTRICT COURT
                                                        DISTRICT OF COLORADO

                         Civil Case No. 1:20-cv-1373

                         OSCAR ZAMORA,

                                              Plaintiff,

                         v.

                         RESTAURANT SUSHI SASA, LLC,
                         SASA ON THE HILL, LLC, and
                         WAYNE ROY CONWELL, an individual,

                                              Defendants.


                                                                  COMPLAINT


                                                                INTRODUCTION

                              1. Plaintiff Oscar Zamora (“Plaintiff”) worked as a cook for Defendants’ restaurant for over

                                 four years. During this time, Defendants engaged in an elaborate scheme of changing the

                                 quantity of his hours worked on his paystub to make it look like he was being paid overtime

                                 when in fact he was not.

                              2. To challenge these and other wage violations, Plaintiff brings this action, by and through

                                 his attorneys, against Defendants Restaurant Sushi Sasa, LLC, Sasa on the Hill, LLC, and

                                 Wayne Roy Conwell, an individual, recover unpaid or underpaid wages and other damages

                                 under the provisions of the Fair Labor Standards Act of 1938, as amended, 29 U.S.C. §

                                 201, et seq. (hereinafter “FLSA”), the Colorado Wage Claim Act, §8-4-101, et seq. and the

                                 Colorado Minimum Wage Act, C.R.S. §8-6-101, et seq., as implemented by the Colorado

                                 Minimum Wage Order (the “Minimum Wage Order”).



ANDERSONDODSON, P.C.
     11 Broadway
       Suite 615
 New York, NY 10004
     212.961.7639
www.andersondodson.com
                  Case 1:20-cv-01373-LTB Document 1 Filed 05/14/20 USDC Colorado Page 2 of 10




                                                        JURISDICTION AND VENUE

                            3. This Court has jurisdiction over the subject matter of the action pursuant to 28 U.S.C. §

                                1331, by virtue of federal questions, 29 U.S.C. § 201 et seq. of the FLSA.

                            4. This Court has supplemental jurisdiction over Plaintiff’s state law claims by authority of

                                28 U.S.C. § 1367.

                            5. Venue lies with this Court pursuant to 28 U.S.C. § 1391(b) and 29 U.S.C. § 201 et seq. A

                                significant portion of the events giving rise to the instant litigation occurred at the

                                Defendants’ restaurant located at 2401 15th Street, Suite 80, Denver, CO 80202, and one

                                or more of the Defendants named herein resides in this district.

                                                                    PARTIES

                         Corporate Defendants

                            6. Defendant Restaurant Sushi Sasa, LLC (hereinafter “Sushi Sasa”) is a corporation doing

                                business within Denver County, whose principal place of business is located at 2401 15th

                                Street, Suite 80, Denver, CO 80202. Its registered agent is listed with the Colorado

                                Department of State as Wayne Roy Conwell with an address of 1565 South Clayton Street,

                                Denver, CO 80210.

                            7. Defendant Restaurant Sushi Sasa, LLC operates a restaurant doing business as “Sushi

                                Sasa” located at 2401 15th Street, Suite 80, Denver, CO 80202.

                            8. Defendant Sasa on the Hill, LLC is a corporation doing business within Denver County,

                                and whose principal place of business is located at 2401 15th Street, Suite 80, Denver, CO

                                80202. Its registered agent is listed with the Colorado Department of State as Wayne

                                Conwell at the same address.




ANDERSONDODSON, P.C.
                         Zamora v. Sushi Sasa                                                                   Complaint
     11 Broadway
       Suite 615
                         USDC, District of Colorado                                                               Page 2
 New York, NY 10004
     212.961.7639
www.andersondodson.com
                  Case 1:20-cv-01373-LTB Document 1 Filed 05/14/20 USDC Colorado Page 3 of 10




                            9. Defendant Sasa on the Hill, LLC operates a restaurant doing business as “Sushi Sasa”

                                located at 2401 15th Street, Suite 80, Denver, CO 80202.

                            10. Tai Tai Japanese Hawaiian, LLC is a corporation doing business within Denver County,

                                and whose principal place of business is located at 1565 S. Clayton St., Denver, CO 80210.

                                Its registered agent is listed with the Colorado Department of State as Wayne Conwell at

                                the same address.

                            11. Tai Tai Japanese Hawaiian, LLC operates a restaurant doing business as “Tai Tai Japanese

                                Hawaiian” located at 5078 E. Hampden Ave, Den, CO 80222.

                            12. Tai Tai Japanese Hawaiian is an additional restaurant related to Defendant Sushi Sasa. In

                                addition to having common ownership, the two locations share resources, including but not

                                limited to their website hosting. At all relevant times, the business activities of these two

                                restaurants were related and performed through unified operations or common control for

                                a common business purpose and constituted an “enterprise” within the meaning of the

                                FLSA, 29 U.S.C. § 203(r).

                            13. At all relevant times, Defendants’ annual gross revenues were in excess of $500,000.

                            14. At all relevant times, Defendants were engaged in interstate commerce and/or the

                                production of goods for commerce, within the meaning of the FLSA, 29 U.S.C. §§ 206(a)

                                and 207(a).

                            15. Upon information and belief Defendants purchase supplies, equipment and other necessary

                                items to run its restaurant and serve its customers from out of state vendors selling such

                                supplies and equipment originating outside the state of Colorado. Further, Defendant Sushi

                                Sasa    advertises    its   restaurant   to   the   entire   world   on   the   internet   at

                                http://taitaijapanese.com/sushi-sasa-redirect/. Defendants also accept payments by credit




ANDERSONDODSON, P.C.
                         Zamora v. Sushi Sasa                                                                      Complaint
     11 Broadway
       Suite 615
                         USDC, District of Colorado                                                                  Page 3
 New York, NY 10004
     212.961.7639
www.andersondodson.com
                  Case 1:20-cv-01373-LTB Document 1 Filed 05/14/20 USDC Colorado Page 4 of 10




                                cards and, upon information and belief, utilize the phone and internet lines to accept and

                                transmit payments.

                            16. At all times material to this action, Sushi Sasa was subject to the FLSA and was an

                                “employer” of the Plaintiff, as defined by § 203(b) of the FLSA.

                         Defendant Wayne Roy Conwell

                            17. Defendant Wayne Roy Conwell, an individual, resides at 1565 South Clayton Street,

                                Denver, CO 80210, in Denver County, upon information and belief.

                            18. Defendant Conwell has an ownership interest in and/or is a shareholder of Restaurant Sushi

                                Sasa, LLC.

                            19. Defendant Conwell has an ownership interest in and/or is a shareholder of Sasa on the Hill,

                                LLC.

                            20. Defendant Conwell has an ownership interest in and/or is a shareholder of Tai Tai

                                Japanaese Hawaiian, LLC.

                            21. At all times material to this action, Defendant Conwell actively participated in the business

                                of the Sushi Sasa restaurant.

                            22. At all times material to this action, Defendant Conwell exercised substantial control over

                                the functions of the restaurant’s employees including Plaintiff. For example, Defendant

                                Conwell had the ability and authority to hire and fire employees, set rates of pay, and set

                                employee schedules.

                            23. At all times material to this action, Defendant Conwell was an “employer” of the Plaintiff,

                                as defined by § 203(b) of the FLSA.

                         Plaintiff Oscar Zamora

                            24. Plaintiff Oscar Zamora is a resident of Denver, Colorado, which is in Denver County.




ANDERSONDODSON, P.C.
                         Zamora v. Sushi Sasa                                                                     Complaint
     11 Broadway
       Suite 615
                         USDC, District of Colorado                                                                 Page 4
 New York, NY 10004
     212.961.7639
www.andersondodson.com
                  Case 1:20-cv-01373-LTB Document 1 Filed 05/14/20 USDC Colorado Page 5 of 10




                            25. Plaintiff Zamora worked for Sushi Sasa as a cook from January 1, 2016 to March 16, 2020.

                            26. As a cook, Plaintiff’s duties and responsibilities were to prepare ingredients and food for

                                the restaurant and its patrons.

                            27. At all times material to this action, Plaintiff Zamora was an “employee” within the meaning

                                of 29 U.S.C. § 203(e) and 7 C.C.R. 1103-1(2).

                            28. In this position, Plaintiff Zamora regularly handled supplies and other goods that originated

                                outside of Colorado.

                            29. Plaintiff’s primary supervisor was Defendant Wayne Roy Conwell.

                            30. Plaintiff estimates that generally he worked approximately 70 hours per week.

                            31. While working in this capacity, Plaintiff was expected to record time worked by logging

                                his time and out on a point of sale (“POS”) station inside the restaurant.

                            32. Defendants are or should be in possession of all employees’ time records, including

                                Plaintiff’s.

                            33. Plaintiff Zamora typically worked two shifts per day; his first shift began at 10:00 AM and

                                ended around 3:00 PM, and his second shift started at about 4 PM and ended between 11

                                PM and 12 AM. He usually worked 6 days per week.

                            34. Other than the time between his two shifts, Plaintiff Zamora generally did not get a break

                                time in which he was relieved of all duties.

                            35. While in this position, Plaintiff Zamora’s pay scheme was on an hourly basis.

                            36. Plaintiff Zamora’s rate of pay varied over the years. He was paid $14 per hour for about a

                                year, $14.25 per hour for another year, $16.25 for about two years, and from December

                                2019 until March of 2020, he was paid $18 per hour.




ANDERSONDODSON, P.C.
                         Zamora v. Sushi Sasa                                                                     Complaint
     11 Broadway
       Suite 615
                         USDC, District of Colorado                                                                 Page 5
 New York, NY 10004
     212.961.7639
www.andersondodson.com
                  Case 1:20-cv-01373-LTB Document 1 Filed 05/14/20 USDC Colorado Page 6 of 10




                            37. The Defendants reverse-engineered Plaintiff’s paystubs to pay him at his “straight-time”

                                rate for all the hours he worked, instead of properly paying him at his overtime rate when

                                appropriate. Essentially, they made it look like he was being paid “time and a half” for

                                overtime hours, when in fact he was not.

                            38. For example, for the weekly pay period ending March 8, 2020, Plaintiff Zamora worked

                                70.26 hours. 70.26 hours times his hourly rate of $18/hour (with no overtime premium pay)

                                would be $1,264.68. For that week, Plaintiff’s paystub in fact shows him receiving gross

                                pay of $1,264.32, and the paystub indicates that he only worked 60.16 hours that week. (40

                                hours times $18 per hour, plus 20.16 hours times $27 per hour = $1,264.32).

                            39. Plaintiff Zamora was not paid at a rate of one- and one-half times his normal hourly rate

                                for all hours over 40 that he worked in a workweek. He was paid for the hours he worked

                                but only at a straight time rate rather than an overtime rate. For weeks in which he worked

                                about 70 hours, this is mathematically the same as if Defendants had shorted his time by

                                10 hours of pay (i.e. because 30 hours of “straight time” = 20 hours of 1.5x “straight time”).

                                                                LEGAL CLAIMS

                                                   As And For A First Cause of Action:
                                            FAIR LABOR STANDARDS ACT (FLSA) VIOLATIONS

                            40. Plaintiff realleges and incorporates by reference each allegation contained in the

                                paragraphs above, and by reference repleads and incorporates them as though fully set forth

                                here.

                         Failure To Pay Time Overtime Properly

                            41. Defendants failed to compensate Plaintiff at a rate of one- and one-half times their normal

                                hourly rate(s) for all hours over 40 worked in a workweek, in violation of the FLSA.




ANDERSONDODSON, P.C.
                         Zamora v. Sushi Sasa                                                                      Complaint
     11 Broadway
       Suite 615
                         USDC, District of Colorado                                                                  Page 6
 New York, NY 10004
     212.961.7639
www.andersondodson.com
                  Case 1:20-cv-01373-LTB Document 1 Filed 05/14/20 USDC Colorado Page 7 of 10




                         Record-Keeping Failures

                            42. At all relevant times, Defendants failed to make, keep, and preserve accurate records

                                regarding the wages, hours, and other conditions of employment of Plaintiff, in

                                contravention of the FLSA and affiliated Regulations, 29 U.S.C. §§ 211(c), 215(a)(5) and

                                29 C.F.R. § 516.

                         Willful & Not Based On Good Faith & Entitlement to Damages

                            43. Defendants had no good faith basis for believing that their pay practices as alleged above

                                were in compliance with the law.

                            44. At all relevant times, Defendants knew of the FLSA’s requirements regarding minimum

                                wage, overtime, tip credits, and break. In paying Plaintiff in the manner in which they did,

                                Defendants knowingly violated the mandates of the FLSA.

                            45. The foregoing conduct constitutes a “willful” violation of the FLSA, 29 U.S.C. § 255(a).

                            46. As a result of the violations by Defendant of the FLSA, the Plaintiff is entitled to all

                                damages available under the FLSA which include, but are not limited to, all unpaid wages,

                                overtime, liquidated damages, attorney fees, costs, and interest, as set forth in the FLSA,

                                more specifically 29 U.S.C. § 216(b).

                                                      As And For A Second Cause of Action:
                                                       COLORADO WAGE ACT VIOLATIONS

                            47. Plaintiff realleges and incorporates by reference each allegation contained in the

                                paragraphs above, and by reference repleads and incorporates them as though fully set forth

                                here.

                            48. The Defendants were Plaintiff’s “employer” as that term is defined by the Wage Order. 7

                                C.C.R. 1103-1(2).

                                    a. Plaintiff is an “employee” and Defendants are “employers” under the FLSA.



ANDERSONDODSON, P.C.
                         Zamora v. Sushi Sasa                                                                     Complaint
     11 Broadway
       Suite 615
                         USDC, District of Colorado                                                                 Page 7
 New York, NY 10004
     212.961.7639
www.andersondodson.com
                  Case 1:20-cv-01373-LTB Document 1 Filed 05/14/20 USDC Colorado Page 8 of 10




                                     b. Defendants employed the Plaintiff in a business or enterprise that prepares and

                                         offers for sale, food or beverages for consumption either on or off the premises, and

                                         therefore in an industry regulated by the Wage Order. 7 C.C.R. §1103-1(2)(C).

                             49. Plaintiff is Defendants’ “employee” as that term is defined by the Wage Order because he

                                 performed labor for the benefit of Defendant in which Defendant commanded when,

                                 where, and how much labor or services would be performed. 7 C.C.R. 1103-1(2).

                         Failure to Pay Weekly Overtime Premiums
                         (Violation of the Colorado Wage Act, C.R.S. §§ 8-4-109; 7 C.C.R. 1103-1(4))

                             50. Plaintiff worked more than 40 hours at least some workweeks.

                             51. Defendants did not pay the Plaintiff overtime premiums for hours worked over 40 in each

                                 workweek.

                             52. As a result, Plaintiff has suffered lost wages and lost use of those wages in an amount to

                                 be determined at trial.

                             53. Plaintiff is entitled to recover in a civil action the unpaid balance of the full amount of the

                                 wages owed to him and penalties. C.R.S. § 8-4-109; 7 C.C.R. 1103-1(18).

                             54. Defendants violated the CWA as implemented by the Wage Order when they failed to pay

                                 the Plaintiff overtime premiums for hours worked over 40 in each given workweek or 12

                                 hours per day. 7 C.C.R. §1103-1(4).

                             55. For any and all time worked by Plaintiff, or to be credited to Plaintiff during a workweek,

                                 Plaintiff is entitled to pay at his regular rate of pay for work up to 40 hours of work per

                                 workweek, and at time-and-a-half for all of work over 40 hours per workweek or 12 hours

                                 per day.

                         Failure to Respond to Wage Demand
                         (Violation of the Colorado Wage Act, C.R.S. § 8-6-109)

                             56. Through counsel, Plaintiff propounded a demand for payment of wages dated April 29,


ANDERSONDODSON, P.C.
                         Zamora v. Sushi Sasa                                                                        Complaint
     11 Broadway
       Suite 615
                         USDC, District of Colorado                                                                    Page 8
 New York, NY 10004
     212.961.7639
www.andersondodson.com
                  Case 1:20-cv-01373-LTB Document 1 Filed 05/14/20 USDC Colorado Page 9 of 10




                                 2020.

                             57. Defendants did not tender any payment to Plaintiff or his agents within 14 days of

                                 this wage demand letter.

                             58. Defendants’ failure to tender payment was willful.

                             59. Therefore, Plaintiff is entitled to the statutory damages set forth in C.R.S. § 8-6-109.

                         Failure to Pay All Earned Wages
                         (Violation of the C.R.S. § 8-6-109)

                             60. Plaintiff has been separated from employment with Defendants.

                             61. Defendants failed to pay Plaintiff all his wages and compensation earned during Plaintiff’s

                                 employment, as set forth above.

                         Denial of Mandatory Rest Periods
                         (Violation of the CMWA, C.R.S. §§ 8-6-101, et seq., Wage Order 7 C.C.R. 1103-1)

                             62. Defendants did not pay Plaintiff for all of his time worked under Colorado law because

                                 they did not provide Plaintiff with 10 minute duty-free paid rest breaks for each four hours

                                 of work Plaintiffs performed. Wage Order 7 C.C.R. 1103-1(8).

                         Record-Keeping Failures; Failure to Provide Pay Stubs
                         (Violation of the CMWA, C.R.S. §§ 8-6-101, et seq., Wage Order 7 C.C.R. 1103-1(12))

                             63. Defendants failed to maintain a true and accurate record for each employee, including

                                 Plaintiff, of the following information:

                                      c. name, address, social security number, occupation and date of hire

                                      d. date of birth, if the employee is under eighteen (18) years of age

                                      e. daily record of all hours worked

                                      f. record of allowable credits and declared tips

                                      g. regular rates of pay, gross wages earned, withholdings made and net amounts paid

                                          each pay period.




ANDERSONDODSON, P.C.
                         Zamora v. Sushi Sasa                                                                       Complaint
     11 Broadway
       Suite 615
                         USDC, District of Colorado                                                                   Page 9
 New York, NY 10004
     212.961.7639
www.andersondodson.com
                 Case 1:20-cv-01373-LTB Document 1 Filed 05/14/20 USDC Colorado Page 10 of 10




                         Damages

                            64. Plaintiff is entitled to recover in this civil action the unpaid balance of the full amount of

                                unpaid wages, underpaid overtime wages that are owed and appropriate penalties, together

                                with reasonable attorney fees and court costs. C.R.S. § 8-6-118; 7 C.C.R § 1103-1(18).

                                                               PRAYER FOR RELIEF

                            WHEREFORE, Plaintiff respectfully requests that this Court grant the following relief:

                                (A)     Award Plaintiff unpaid and underpaid wages due under the FLSA and the Colorado

                                        Wage Laws; and

                                (B)     Award Plaintiff liquidated damages in the amount of their unpaid FLSA wages

                                        pursuant to 29 U.S.C. § 216(b); and

                                (C)     Award Plaintiff liquidated damages as provided for by Colorado law; and

                                (D)     Award Plaintiff interest; and

                                (E)     Award Plaintiff the costs of this action together with reasonable attorneys' fees; and

                                (F)     Award such other and further relief as this Court deems necessary and proper.

                                                          DEMAND FOR TRIAL BY JURY

                                Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiffs demands a trial

                         by jury on all questions of fact raised by the complaint.

                                Respectfully submitted, this 14th day of May, 2020.

                                                                           ANDERSONDODSON, P.C.

                                                                           s/ Penn Dodson
                                                                           Penn A. Dodson
                                                                           penn@andersondodson.com
                                                                           11 Broadway, Suite 615
                                                                           New York, NY 10004
                                                                           (212) 961-7639 tel.
                                                                           Attorneys for Plaintiff




ANDERSONDODSON, P.C.
                         Zamora v. Sushi Sasa                                                                      Complaint
     11 Broadway
       Suite 615
                         USDC, District of Colorado                                                                  Page 10
 New York, NY 10004
     212.961.7639
www.andersondodson.com
